                   IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN (BALTIMORE) DISTRICT OF MARYLAND

DAVID J. BOSHEA                             *
                                            *
       Plaintiff,                           *
                                            *      Case No. 1:21-CV-00309-ELH
v.                                          *
                                            *
COMPASS MARKETING, INC.                     *
                                            *
       Defendant.                           *
                                            *
*      *       *      *       *        *    *      *      *       *      *       *      *

                                  ENTRY OF APPEARANCE

       Please enter the appearance of Stephen B. Stern, Esq., Heather K. Yeung, Esq., and the

law firm of Kagan Stern Marinello & Beard, LLC, on behalf of Defendant Compass Marketing,

Inc., in the above-captioned matter.



Dated: May 4, 2021                          Respectfully submitted,

                                            __/s/ Stephen B. Stern_______________________
                                            Stephen B. Stern, Esq., Bar No. 25335
                                            Heather K. Yeung, Esq., Bar No. 20050
                                            KAGAN STERN MARINELLO & BEARD, LLC
                                            238 West Street
                                            Annapolis, Maryland 21401
                                            Telephone: (410) 216-7900
                                            Facsimile: (410) 705-0836
                                            Email: stern@kaganstern.com
                                            Email: yeung@kaganstern.com

                                            Counsel for Defendant
                                            Compass Marketing, Inc.
                               CERTIFICATE OF SERVICE
      I hereby certify that on the 4th day of May, 2021, this Entry of Appearance was served
via CM/ECF to:
                     Thomas J. Gagliardo
                     Gilbert Employment Law, PC
                     1100 Wayne Avenue, Suite 900
                     Silver Spring, MD 20910
                     Email: tgagliardo@gelawyer.com

                     and

                     Gregory J. Jordan
                     Mark Zito
                     Jordan & Zito, LLC
                     55 West Monroe St., Suite 3600
                     Chicago, IL 60603
                     Email: gjordan@jz-llc.com

                     Attorneys for Plaintiff
                     David Boshea


                                               __/s/ Stephen B. Stern_______________________
                                               Stephen B. Stern




                                                 2
